Citation Nr: 0900247	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hammer toes of the 
right foot (claimed as hammer toes and toenail condition, to 
include as secondary to the service-connected disability of 
both feet). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to 
October 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection.  

In October 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided, a 
transcript of which has been associated with the claims 
folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran incurred an injury to the toes of his right 
foot during service. 

2.  Recent X-rays reveal that the veteran has a current 
hammer toes disability on four toes of his right foot. 

3.  The veteran's current hammer toes disability of the right 
foot is a residual of his in-service injury.  




CONCLUSION OF LAW

The criteria for service connection for a hammer toes 
disability of the right foot has been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
Although there is conflicting evidence as to whether there is 
a current disability, when the credibility of the evidence is 
weighed, service connection is warranted on this record.  

A.  Current disability

There is some conflicting evidence as to whether a current 
disability of hammer toes exists.  A VA compensation and 
pension (C&P) examination was conducted in July 2006 and the 
examiner indicated there was no toe deformity of the right 
foot.  

On the other hand, the July 2006 VA X-ray report provided in 
conjunction with the C&P examination contains a finding that 
the joint spaces of the metatarsals were difficult to 
evaluate in the toes due to hammer toe deformities.  The 
veteran also testified at his October 2008 personal hearing 
that his toes have looked the same since he was discharged 
from service.  Transcript at 8.  A medical opinion letter 
from the veteran's personal physician dated in August 1946 
lists various disabilities of his right foot, including 
hammer toes as a result of the contraction of the extensor 
tendons.  That physician noted that the veteran's right foot 
disabilities were permanent.   

When there is an approximate balance of positive and negative 
evidence about a matter in a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Moreover, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  

Here, the July 2006 C&P report is contrary to the medical 
findings by the veteran's private physician and by the 
imaging physician.  Moreover, the C&P report contains very 
little description of the veteran's right foot; instead, it 
consists mostly of a series of prompts with yes or no 
notations.  Accordingly, the Board assigns very little weight 
to the C&P report.  Since the evidence in favor of a current 
disability outweighs that against such a finding, the Board 
finds that the veteran has a current disability of hammer 
toes of the right foot.  

B.  In service incurrence and relationship between the injury 
and current disability

For service connection, the record must also show that the 
veteran incurred a disease or injury during active service 
and that the current disability is related to that disease or 
injury.  There is no doubt that during his active military 
service the veteran injured his right foot in combat in 
March 1945 as a result of an explosion of a land mine.  The 
inservice medical treatment records indicate that the veteran 
incurred fractured metatarsal bones of the right foot as a 
result of that explosion and the veteran was service 
connected for that disability in an October 1945 rating 
decision.  The records also show that the veteran's right 
foot was in a cast for several months. The service treatment 
records, however, are not specific as to whether the veteran 
had a hammer toes deformity when discharged from service.  

But in a claim for service-connection, a veteran is not 
limited to inservice evidence to establish inservice 
incurrence.  Cf. 38 C.F.R. § 3.303(d) (service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  The 
veteran testified at his personal hearing that his toes have 
looked the same ever since his discharge.  Transcript at 8.  
A few months after his discharge, two private physicians 
noted that the veteran had hammer toes of the right foot.  
See April 1946 Opinion of Dr. Rippy (these toes are hammer 
toes making it necessary that he wear an oddly-fitted shoe); 
August 1946 Opinion of Dr. Rippy (there is a contraction of 
extensor tendons causing him to have hammer toes); 
August 1946 Opinion of Dr. Paty (there is a hammer-toe 
deformity of the 2, 3, 4, and 5th toes).   One of those 
physicians noted that the hammer toes disability was a 
residual of the veteran's inservice injury. August 1946 
Opinion of Dr. Rippy (I have examined the veteran who had 
multiple fractures in his right foot as a result of an injury 
received in combat; his disability at the present time (that 
includes hammer toes) is permanent).  When a medical 
professional determines that a current condition is related 
to an inservice event, then it necessarily follows that the 
current condition was incurred during service.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during 
service); Hensley v. Brown, 5 Vet. App. 155 (1993) 
(notwithstanding that hearing loss was not noted upon 
separation, a medial relationship between current hearing 
loss and noise exposure during service demonstrates that the 
veteran incurred an injury during service).  
Thus, the record establishes both that the veteran incurred 
the hammer toes injury during service and the current hammer 
toes disability is related to service. 

Since the record establishes all three requirements, service 
connection for a hammer toes disability of the right foot is 
warranted.  

C.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

D.  Nail condition

In his May 2006 claim, the veteran indicated that he was in 
need of podiatry care due to the hammer toes of his right 
foot and his increasing difficulty in caring for his toes and 
toe nails.  The RO interpreted that language as a service 
connection claim for hammer toes and a nail condition.  

The Board, however, finds that the veteran was not seeking 
service connection for a separate nail condition, but was 
instead, describing one of the symptoms of his  hammer toes 
disability.  In his July 2006 statement in support of claim, 
the veteran explained that with his hammer toes, he feels as 
if he were walking on his toe nails and the care of those 
nails has become difficult.  He explained that he has to be a 
contortionist to get in position to see the nails and care 
for them; when he does that, he experiences pain in his 
ankles.  In his substantive appeal, the veteran noted that 
for many years, he has cared for his hammer toes himself, but 
that is no longer possible.  He explained that at his age, it 
had become so difficult to trim his nails that he had 
recently purchased a pair of clippers for his wife to learn 
how to do it for him. 

There is no medical evidence in the record about the 
veteran's toe nails.  Neither at his personal hearing nor in 
any of his written statements does the veteran discuss any 
kind of nail condition, other than the difficulty of caring 
for his toenails because of the hammer toes disability.  
Thus, the Board determines that no separate claim has been 
raised with respect to his nails.  Instead, those 
difficulties will be considered by the RO in assigning an 
appropriate rating for the hammer toes disability.  


ORDER

Service connection for hammer toes of the right foot is 
granted, subject to the criteria governing payment of 
monetary benefits.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


